

116 HR 6697 IH: Local Chamber, Tourism, and 501(c)(6) Protection Act of 2020
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6697IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Pappas (for himself, Mr. Fitzpatrick, Mr. Cisneros, and Mr. Steube) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to expand the Paycheck Protection Program for certain organizations, and for other purposes.1.Short titleThis Act may be cited as the Local Chamber, Tourism, and 501(c)(6) Protection Act of 2020.2.Paycheck protection programSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—(1)in subparagraph (A)—(A)in clause (viii)(II)—(i)in item (dd), by striking or at the end; (ii)in item (ee), by striking ; and at the end and inserting ; or; and (iii)by adding at the end the following:(ff)any compensation of an employee who is a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.); ; (B)in clause (ix), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:(x)the term covered business organization means an organization (other than a professional football league) that—(I)is described in section 501(c)(6) of the Internal Revenue Code of 1986 or is a destination marketing organization (without regard to whether such organization is described in such section); and(II)has 300 or fewer employees; and(xi)the term destination marketing organization means a non-profit entity, a State, or a political subdivision of a State (including any instrumentality of such entities) engaged in marketing and promoting communities and facilities to businesses and leisure travelers through a range of activities, including—(I)assisting with the location of meeting and convention sites;(II)providing travel information on area attractions, lodging accommodations, and restaurants;(III)providing maps; and(IV)organizing group tours of local historical, recreational, and cultural attractions.; and(2)in subparagraph (D), by adding at the end the following:(vii)Inclusion of covered business organizationsDuring the covered period, a covered business organization shall be eligible to receive a covered loan..